Citation Nr: 0925454	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  07-26 769	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an eye disorder 
claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for diabetic 
hyperlipidemia, claimed as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for decreased sweating, 
claimed as secondary to service-connected diabetes mellitus.

4.  Entitlement to an increased rating for neuropathy of the 
right upper extremity, currently rated as 10 percent 
disabling.  

5.  Entitlement to an increased rating for neuropathy of the 
left upper extremity, currently rated as 10 percent 
disabling.  

6.  Entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity, currently rated as 
10 percent disabling.  

7.  Entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).   


FINDING OF FACT

On May 21, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant requesting withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations  of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


